EXHIBIT 10.2

 

FIFTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Fifteenth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of January 24, 2008, by and between SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts 02462 (“Buyer”) and ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at 200 Wheeler Road, Burlington, Massachusetts 01803
(“Seller”).

 


1.                                       DESCRIPTION OF EXISTING AGREEMENT.
REFERENCE IS MADE TO A CERTAIN NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT BY
AND BETWEEN BUYER AND SELLER DATED AS OF DECEMBER 31, 2003, AS AMENDED BY A
CERTAIN FIRST AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED
JUNE 30, 3004, AS FURTHER AMENDED BY A CERTAIN SECOND AMENDMENT TO NON-RECOURSE
RECEIVABLES PURCHASE AGREEMENT DATED SEPTEMBER 30, 2004, AS FURTHER AMENDED BY A
CERTAIN THIRD AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED
DECEMBER 31, 2004, AS FURTHER AMENDED BY A CERTAIN FOURTH AMENDMENT TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED MARCH 8, 2005, AS FURTHER
AMENDED BY A CERTAIN FIFTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE
AGREEMENT DATED MARCH 31, 2005, AS FURTHER AMENDED BY A CERTAIN SIXTH AMENDMENT
TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED DECEMBER 29, 2005, AS
FURTHER AMENDED BY A CERTAIN SEVENTH AMENDMENT TO NON-RECOURSE RECEIVABLES
PURCHASE AGREEMENT DATED AS OF JULY 17, 2006, AS FURTHER AMENDED BY A CERTAIN
EIGHTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF
SEPTEMBER 15, 2006, AS FURTHER AMENDED BY A CERTAIN NINTH AMENDMENT TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF JANUARY 12, 2007, AS
FURTHER AMENDED BY A CERTAIN TENTH AMENDMENT TO NON-RECOURSE RECEIVABLES
PURCHASE AGREEMENT DATED AS OF APRIL 13, 2007, AS FURTHER AMENDED BY A CERTAIN
ELEVENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF
JUNE 28, 2007, AS FURTHER AMENDED BY A CERTAIN TWELFTH AMENDMENT TO NON-RECOURSE
RECEIVABLES PURCHASE AGREEMENT DATED AS OF OCTOBER 16, 2007, AS FURTHER AMENDED
BY A CERTAIN THIRTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT
DATED AS OF DECEMBER 12, 2007, AND AS FURTHER AMENDED BY A CERTAIN FOURTEENTH
AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF
DECEMBER 28, 2007 (AS FURTHER AMENDED FROM TIME TO TIME, THE “PURCHASE
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE PURCHASE AGREEMENT.


 


2.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modification to Purchase Agreement.

 

A.                                   The Purchase Agreement shall be amended by
deleting Section 2.1 thereof and inserting in lieu thereof the following
Section 2.1:

 


“2.1                           SALE AND PURCHASE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, WITH RESPECT TO EACH PURCHASE, EFFECTIVE ON EACH
APPLICABLE PURCHASE DATE, SELLER AGREES TO SELL TO BUYER AND BUYER AGREES TO BUY
FROM SELLER ALL RIGHT, TITLE, AND INTEREST (BUT NONE OF THE OBLIGATIONS WITH
RESPECT TO) OF THE SELLER TO THE PAYMENT OF ALL SUMS OWING OR TO BE OWING FROM
THE ACCOUNT DEBTORS UNDER EACH PURCHASED RECEIVABLE TO THE EXTENT OF THE
PURCHASED RECEIVABLE AMOUNT FOR SUCH PURCHASED RECEIVABLE.


 

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Eighty-Five Million Dollars
($85,000,000.00), or (ii) purchase any Receivables under this Agreement after
May 15, 2008.  The purchase of each Purchased Receivable

 

--------------------------------------------------------------------------------


 

may be evidenced by an assignment or bill of sale in a form acceptable to
Buyer.”

 


3.                                       FEES.  SELLER SHALL PAY TO BUYER A
MODIFICATION FEE OF $56,250.00, WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND
SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  SELLER SHALL ALSO REIMBURSE
BUYER FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT.


 


4.                                       CONSISTENT CHANGES.  THE PURCHASE
AGREEMENT IS HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


5.                                       RATIFICATION OF DOCUMENTS.  SELLER
HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF THE
PURCHASE AGREEMENT.


 


6.                                       CONTINUING VALIDITY.  SELLER
UNDERSTANDS AND AGREES THAT IN MODIFYING THE PURCHASE AGREEMENT, BUYER IS
RELYING UPON SELLER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH
IN THE PURCHASE AGREEMENT.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS
AMENDMENT, THE TERMS OF THE PURCHASE AGREEMENT REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BUYER’S AGREEMENT TO MODIFICATIONS TO THE PURCHASE AGREEMENT
PURSUANT TO THIS AMENDMENT IN NO WAY SHALL OBLIGATE BUYER TO MAKE ANY FUTURE
MODIFICATIONS TO THE PURCHASE AGREEMENT.


 


7.                                       NO DEFENSES OF SELLER.  SELLER HEREBY
ACKNOWLEDGES AND AGREES THAT SELLER HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BUYER WITH RESPECT TO THE PURCHASE AGREEMENT OR OTHERWISE,
AND THAT IF SELLER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BUYER, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND SELLER HEREBY RELEASES BUYER FROM ANY
LIABILITY THEREUNDER.


 


8.                                       COUNTERSIGNATURE.  THIS AMENDMENT SHALL
BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY SELLER AND BUYER.


 

[remainder of page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Bradley T. Miller

 

By:

    /s/ Michael Tramack

 

 

 

 

 

Name:

Bradley T. Miller

 

Name:

 Michael Tramack

 

 

 

 

 

Title:

Chief Financial Officer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------